In this case the writ of error must be dismissed because the record fails to show a final disposition of the cause in the Circuit Court.
The record discloses that during the progress of the trial, when all evidence had been submitted, the defendant filed a motion for an instructed verdict in favor of the defendant. The bill of exceptions contains the following recitation immediately after the motion for an instructed verdict:
"After hearing the arguments upon the above motion of the defendant, the court announced that it would grant the said motion. Thereupon, the plaintiff hearing that the *Page 1097 
court would grant said motion asked to take a non-suit and the same was granted."
The record fails to show any further disposition of the matter. It contains no judgment of non-suit, nor does it contain any order dismissing the cause.
The mere recitation that "the plaintiff hearing that the court would grant said motion, asked to take a non-suit and the same was granted" contained in the record proper and in the bill of exceptions is not a sufficient order or judgment to constitute the basis for writ of error as contemplated under the provisions of Section 2907, Revised General Statutes of Florida.
The Writ of Error is dismissed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.